DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3, 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3,  prior art failed to disclose or fairly suggest a method of manufacturing silicon carbide semiconductor device comprising, along with other recited claim limitations 
a rate of a film thickness of the aluminum film relative to a film thickness of the metal material film is in a range from 20% to 55%.
Regarding Claim 4, prior art failed to disclose or fairly suggest a method of manufacturing silicon carbide semiconductor device comprising, along with other recited claim limitations,
the first nickel film has a film thickness in a range from 50nm to 120nm, the film thickness of the aluminum film is in a range from 25nm to 250nm, and the second nickel film has a film thickness in a range from 50nm to 120nm.
Regarding Claim 6,  prior art failed to disclose or fairly suggest a method of manufacturing silicon carbide semiconductor device comprising, along with other recited claim limitations 
a rate of a film thickness of the aluminum film relative to a film thickness of the metal material film is in a range from 33% to 63%.  
Regarding Claim 7,  prior art failed to disclose or fairly suggest a method of manufacturing silicon carbide semiconductor device comprising, along with other recited claim limitations 
the first nickel film has a film thickness in a range from 50nm to 120nm, and the film thickness of the aluminum film is in a range from 25nm to 210nm.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,5,8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/942,201 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, both the instant claim 1 and claim 1 of ‘201 disclose a method of manufacturing a silicon carbide semiconductor device, the method comprising: preparing a semiconductor substrate having a first main surface and a second main surface opposite to the first main surface, the semiconductor substrate containing silicon carbide, and including a first-conductivity-type region having a main surface that forms the first main surface of the semiconductor substrate, the first-conductivity-type region having surface regions at the main surface thereof; selectively forming a plurality of first second-conductivity-type regions in the surface regions of the first-conductivity-type region; forming an oxide film on the first main surface of the semiconductor substrate, the oxide film covering the first-conductivity-type region and the first second-conductivity-type regions; forming a plurality of first openings in the oxide film by selectively removing the oxide film, the first openings exposing the first second-conductivity-type regions; forming a metal material film in the first openings of the oxide film, the metal material film being in direct contact with the first main surface of the semiconductor substrate and including sequentially from the first main surface, a first nickel film, an aluminum film, and a metal film having a melting point higher than that of aluminum; forming a compound layer on the first main surface of the semiconductor substrate in each of the first openings of the oxide film by self-alignment using the oxide film as a mask and causing the metal material film and the 
Regarding Claim 2, both the instant claim 2 and claim 1 of ‘201 disclose the metal film having a melting point higher than that of aluminum is a second nickel film.  
Regarding Claim 5, both the instant claim 5 and claim 1 of ‘201 disclose that the metal film having a melting point higher than that of aluminum is a titanium film, a molybdenum film, or a tungsten film.  
Regarding Claim 8, both the instant claim 5 and claim 1, 4, 6 and 9 of ‘201 disclose that the temperature of the first heat treatment is in a range from 500 degrees C to 700 degrees C.  
Regarding Claim 9, both the instant claim 5 and claim 1 of ‘201 disclose that the temperature of the second heat treatment is in a range from 900 degrees C to 1100 degrees C.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        1/10/2022